Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 1 of 35 PageID 10480




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

      MIDAMERICA C2L INC., et al.,                   )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )   Case No. 6:17-CV-171-Orl-40LRH
                                                     )
      SIEMENS ENERGY, INC.,                          )
                                                     )
                              Defendant.             )

           SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL


             Plaintiffs MidAmerica C2L Incorporated and Secure Energy, Inc., for their

      Second Amended Complaint against Defendant Siemens Energy, Inc., state to the Court

      as follows:

             1.      MidAmerica C2L Incorporated is a Nevada corporation with its principal

      place of business in the State of Missouri. MidAmerica is a wholly owned subsidiary of

      Secure Energy, Inc.

             2.      Secure Energy, Inc. (“Secure”) is a Nevada corporation with its principal

      place of business in the State of Missouri. MidAmerica C2L and Secure shall

      collectively be referred to as “Secure.”

             3.      Siemens Energy, Inc. (“Siemens”) is a corporation formed under the laws

      of the State of Delaware, with its principal place of business in the State of Florida, and is

      authorized to do business in the State of Illinois. Siemens Energy, Inc. is a wholly-owned

      subsidiary of Siemens Aktiengesellschaft (“Siemens AG”), a German stock corporation

      with headquarters in Berlin, Germany and Munich, Germany. Prior to October 1, 2008,



                                                    1
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 2 of 35 PageID 10481




      Siemens was known as Siemens Power Generation, Inc.

             4.      Jurisdiction and venue are proper in this Court in that this case was

      transferred to this Court on Siemens’ motion.

             5.      In 2006, Secure and its subsidiary Secure Energy Decatur, L.L.C., began

      the process of development and construction of a plant in Decatur, Illinois for the

      conversion of coal into natural gas using coal gasification technology.

             6.      In an effort to build the plant in Decatur, Secure and Secure Energy

      Decatur, L.L.C., entered into discussions with a number of corporations for the purchase

      of coal gasification technology, including equipment, engineering services, technical field

      assistance and training. Among the corporations Secure and Secure Energy Decatur,

      L.L.C., approached in seeking the aforementioned coal gasification technology,

      equipment, engineering services, technical field assistance and training for use in the

      Decatur plant was Siemens Power Generation, Inc.

             7.      On July 24, 2007, Secure entered into a Memorandum of Understanding

      with Siemens Power Generation, Inc. memorializing the parties’ desire to enter into a

      contract for the sale of two 500 megawatt (thermal) (“MWth”) gasifiers, associated

      Equipment and engineering services and a contract for a process license. In connection

      with the Memorandum of Understanding, it was agreed that Siemens would begin

      described work on the Equipment and engineering in exchange for payments totaling

      € 9,600,000 (Nine Million, Six Hundred Thousand Euros).

             8.      On or about December 21, 2007, Secure Energy Decatur, L.L.C., and

      Siemens Power Generation, Inc. entered into a contract entitled the “Contract Between




                                                   2
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 3 of 35 PageID 10482




      Secure Energy Decatur, LLC and Siemens Power Generation, Inc. for the Provision of

      Engineering Services and the Supply of Equipment Related to the Coal to SNG

      Conversion Project for the Decatur, Illinois Plant” (hereinafter, the “2007 Contract”). In

      the 2007 Contract, Siemens agreed to supply Secure Energy Decatur, L.L.C. with the

      Technology, including coal gasification Equipment, engineering services, and technical

      field assistance and training in exchange for payment by Secure Energy Decatur, L.L.C.

      of € 27,715,000 (Twenty-Seven Million, Seven Hundred Fifteen Thousand Euros) plus

      $1,717,000.00 (One Million, Seven Hundred Seventeen Thousand Dollars).

             9.      On December 31, 2007, Secure Energy Decatur, L.L.C., and Siemens

      Power Generation, Inc. entered into a Project License Agreement whereby Siemens

      Power Generation, Inc. granted Secure Energy Decatur, L.L.C. a license “to use the

      Technology and under any Patents therefore, in order to build, have built, use and

      operate” the Decatur plant in exchange for payment of a license fee.

             10.     Pursuant to the 2007 Contracts, Secure Energy Decatur, L.L.C. paid all

      sums due for the coal gasification Equipment and engineering Services. Siemens

      delivered all Equipment and design drawings purchased by Secure Energy Decatur,

      L.L.C. with the exception of a fuel measurement system and the Safety Information

      System (“SIS”). Based on the exchange rate between the U.S. Dollar and the Euro at the

      time of payment, Secure paid $40,298,436.00 (Forty Million, Two Hundred Ninety Eight

      Thousand, Four Hundred Thirty Six Dollars) for the coal gasifiers and an additional

      $228,531.00 (Two Hundred Twenty Eight Thousand, Five Hundred Thirty One Dollars)

      for customs and delivery fees related to the two 500 MWth gasifiers, each of which




                                                   3
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 4 of 35 PageID 10483




      measures 5,034 mm in length and 2,590 mm in diameter, and weighs 220 tons, and for

      related equipment, for a total cost of $40,526,967.00 (Forty Million, Five Hundred

      Twenty Six Thousand, Nine Hundred Sixty Seven Dollars).

             11.     On March 31, 2010, Secure, the parent company of Secure Energy

      Decatur, L.L.C., entered into a Completion Agreement (the “2010 Completion

      Agreement”) with Siemens, formerly known as Siemens Power Generation, Inc. In the

      2010 Completion Agreement, the parties agreed that Siemens delivered, and Secure

      Energy Decatur, L.L.C. had paid for, the Siemens Equipment and Technology. The

      parties further agreed that the 2007 Contract and the 2007 Project License Agreement

      were terminated.

             12.     On March 31, 2010, the same day upon which the 2010 Completion

      Agreement was entered into, Secure and Siemens, formerly known as Siemens Power

      Generation, Inc., entered into a License and Service Agreement (the “2010 License and

      Service Agreement”) which, by Agreement, superseded the 2007 Contracts, and whereby

      Siemens granted Secure a license “to use the Technology and under any Patents

      therefore, in order to build, have built, use and operate” the Decatur plant to convert coal

      into gasoline in exchange for payment of a license fee against Siemens’ submission of

      one original and one copy of a commercial invoice indicating the amount to be paid.

             13.     Siemens agreed in the 2010 License and Service Agreement to provide

      engineering services, technical field assistance, training, and performance guarantees

      related to the Siemens Equipment and Technology sold to Plaintiffs.

             14.     Based upon the experience of a plant in China that used identical gasifiers




                                                   4
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 5 of 35 PageID 10484




      and related gasification Equipment and Technology, Siemens became aware of multiple

      material design defects in the Siemens Equipment and Technology between October 31,

      2010, and September of 2011, including but not limited to:

                    a.      The burners are improperly engineered and designed;

                    b.      The design of the raw gas (syngas) outlet and the black water

                            outlet is defective because the level of the black water will rise

                            above the raw syngas outlet and prevent syngas from exiting the

                            gasifier, greatly increasing the risk of catastrophic explosion;

                    c.      The Basic Engineering Design Package (“BEDP”) is defective and

                            needs to be modified to make changes to multiple components,

                            including, but not limited to, the coal handling system, the slag

                            handling system, piping design, valve design, the syngas cleaning

                            system, and the black water system; and

                    d.      Siemens’ design of the fuel measurement system is defective and

                            does not work.

             15.    On July 18, 2012, Siemens Energy, Inc. and Secure Energy, Inc. entered

      into a Completion Agreement (the “2012 Completion Agreement”) superseding and

      terminating the 2010 License and Service Agreement.

             16.    On July 18, 2012, the same day that the 2012 Completion Agreement was

      executed, MidAmerica, a subsidiary of Secure, and Siemens, entered into a License and

      Service Agreement (the “2012 License and Service Agreement”) whereby Siemens

      granted MidAmerica a license “to use the Technology and under any Patents therefore, in




                                                  5
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 6 of 35 PageID 10485




      order to build, have built, use and operate” a plant in West Paducah, Kentucky to convert

      coal into methanol in exchange for payment of a license fee against Siemens’ submission

      of one original and one copy of a commercial invoice indicating the amount to be paid. A

      partial copy of the 2012 License and Service Agreement is attached hereto as Exhibit 1

      and incorporated herein by reference.

              17.    Siemens agreed in the 2012 License and Service Agreement to provide

      coal gasification Technology, including engineering services, technical field assistance

      and training, and performance guarantees related to the Equipment and Technology sold

      pursuant to the 2007 Contract in exchange for payment by Secure.

              18.    The 2007 Contract, the 2010 License and Service Agreement and the 2012

      License and Service Agreement each contained provisions in which Siemens and/or its

      predecessor guaranteed that the coal gasification Equipment sold under the 2007 Contract

      would meet certain performance standards.

              19.    Based upon their dealings with Siemens Energy and Siemens’

      representations concerning the Technology, coal gasification Equipment, engineering

      services and technical field assistance, Secure and MidAmerica entered into contracts

      with third parties concerning the design, engineering, construction, and operation of the

      above-mentioned plants, including a supply agreement with Murray Energy, whereby

      Murray Energy would supply coal from its New Era Mine in Galatia, Illinois for use in

      the plant.

              20.    At all times throughout its course of dealing with Secure and MidAmerica,

      Siemens represented that it would continue to stand by its guarantees and representations




                                                   6
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 7 of 35 PageID 10486




      related to the Technology, coal gasification Equipment, engineering services, and

      technical field assistance.

              21.     Upon information and belief, as early as 2014, Siemens made the

      conscious decision to shutter its coal gasification division and withdraw from the market

      for coal gasification Equipment and Technology.

              22.     On February 2, 2016, during a telephone conference, a representative of

      Siemens informed MidAmerica and Secure for the first time that Siemens was shuttering

      its coal gasification division, that Siemens would not be able to meet its obligations made

      in 2007 Contract, the 2010 License and Service Agreement and the 2012 License and

      Service Agreement, and that Siemens would not be able to provide the technical field

      assistance and training under the 2012 License and Service Agreement.

              23.     In spite of the fact that it had made the decision years earlier, Siemens did

      not advise Plaintiffs of its decision to shutter its coal gasification division and to exit the

      market for coal gasification Equipment and Technology at any point prior to February 2,

      2016.

                                           COUNT I
                                      BREACH OF CONTRACT

              Plaintiffs MidAmerica C2L Incorporated and Secure Energy, Inc., for Count I

      of their Complaint against Siemens Energy, Inc., state to the Court as follows:

              24.     Plaintiffs replead and incorporate by reference the allegations set forth in

      Paragraphs 1 through 23 of this Complaint as if the same were fully set forth herein.

              25.     In making the strategic decision to exit the coal gasification market,

      Siemens engaged in conduct demonstrating to Plaintiffs that Siemens will not honor its



                                                     7
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 8 of 35 PageID 10487




      obligations under the 2012 License and Service Agreement. Because Siemens repudiated

      its obligations under the 2012 License and Service Agreement, Siemens breached the

      2012 License and Service Agreement.

             26.     As a direct and proximate result of Siemens’ aforesaid breach of the 2012

      License and Service Agreement, Plaintiffs have been damaged in the following respects:

                     a.      The two 500 MWth coal gasifiers, related Equipment and BEDP

                             purchased under the 2007 Memorandum of Understanding and the

                             2007 Contract can no longer be incorporated into any gasification

                             plant and have, therefore, decreased in value from the

                             $40,526,967.00 (Forty Million, Five Hundred Twenty-Six

                             Thousand, Nine Hundred Sixty-Seven Dollars) paid to $0.00 (Zero

                             Dollars); and

                     b.      Plaintiffs have been forced to abandon the development, design,

                             and engineering of the West Paducah plant, which was based upon

                             the Siemens Equipment and Technology that Plaintiffs can no

                             longer use, and for which Plaintiffs expended an additional amount

                             in excess of $46,000,000.00 (Forty-Six Million Dollars).

             27.     Plaintiffs have performed or are excused from performance of all

      conditions precedent under the 2012 License and Service Agreement.

             WHEREFORE, Plaintiffs MidAmerica C2L, Incorporated and Secure Energy,

      Inc. respectfully pray this honorable Court set this matter for trial by jury pursuant to

      Fed.R.Civ.P. 38(b); enter judgment against Defendant Siemens Energy, Inc. in a fair and




                                                    8
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 9 of 35 PageID 10488




      reasonable amount in excess of $86,000,000.00 (Eighty-Six Million Dollars); award

      Plaintiffs their attorneys’ fees and costs; and grant such other and further relief that is just

      and proper.

                               COUNT II
          BREACH OF WARRANTY OF FITNESS FOR PARTICULAR PURPOSE

              Plaintiffs MidAmerica C2L Incorporated and Secure Energy, Inc., for Count

      II of their Complaint against Siemens Energy, Inc., state to the Court as follows:

              28.     Plaintiffs replead and incorporate by reference the allegations set forth in

      Paragraphs 1 through 27 of this Complaint as if the same were fully set forth herein.

              29.     The granting of the license to use the Technology under the 2012 License

      and Service Agreement constitutes a sale of goods under the Uniform Commercial Code

      as it is enacted in the States of Florida, Illinois, Kentucky, and New York.

              30.     At the time the 2012 License and Service Agreement was entered into,

      Siemens knew that the License to use the Technology was to be used to build, have built,

      use, and operate a coal to methanol conversion plant in Paducah, Kentucky.

              31.     At the time the 2012 License and Service Agreement was entered into,

      Siemens knew that Plaintiffs relied on Siemens’ skill and judgment in selecting the

      licensed Technology and in choosing to enter into the 2012 License and Service

      Agreement.

              32.     The Siemens Equipment and Technology licensed to Plaintiffs was unfit

      for the purpose of building, having built, using, and operating a coal to methanol

      conversion plant in Paducah, Kentucky in that the gasifiers and related Equipment upon

      which the licensed Technology was based contained material design defects.



                                                     9
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 10 of 35 PageID 10489




             33.     The Siemens Equipment and Technology purchased by Plaintiffs was unfit

      for the purpose of building, having built, using, and operating a coal to methanol

      conversion plant in Paducah, Kentucky in that the Siemens Equipment and Technology

      upon which the licensed technology was based contained material design defects,

      including but not limited to:

                     a.      The burners are improperly engineered and designed;

                     b.      The design of the raw gas (syngas) outlet and the black water

                             outlet is defective because the level of the black water will rise

                             above the raw syngas outlet and prevent syngas from exiting the

                             gasifier, greatly increasing the risk of catastrophic explosion;

                     c.      The BEDP is defective and needs to be modified to make changes

                             to multiple components, including, but not limited to, the coal

                             handling system, the slag handling system, piping design, valve

                             design, the syngas cleaning system, and the black water system;

                     d.      Siemens’ design of the fuel measurement system is defective and

                             does not work; and

                     e.      The cooling screens in the gasifiers purchased by Plaintiffs were

                             manufactured with pins that do not meet design specifications in

                             that they are too short because, due to a manufacturing error

                             Siemens management intentionally switched Plaintiffs’ cooling

                             screens with longer pins to the Chinese project and provided

                             Plaintiffs with cooling screens originally manufactured for the




                                                   10
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 11 of 35 PageID 10490




                              Chinese project with pins that are too short, that do not meet

                              specifications, and which are thereby defective.

              34.     As a direct and proximate result of the unfitness of the licensed Siemens

      Equipment and Technology for the purpose of building, having built, using, and

      operating a coal to methanol conversion plant in Paducah, Kentucky, Plaintiffs have been

      damaged in the following respects:

                      a.      The Siemens Equipment and Technology purchased under the

                              2007 Memorandum of Understanding and the 2007 Contract can

                              no longer be incorporated into any gasification plant and have,

                              therefore, decreased in value from the $40,526,967.00 (Forty

                              Million, Five Hundred Twenty-Six Thousand, Nine Hundred

                              Sixty-Seven Dollars) paid to $0.00 (Zero Dollars); and

                      b.      Plaintiffs have been forced to abandon the design and engineering

                              of the West Paducah plant, which was based upon Siemens

                              Equipment and Technology that Plaintiffs can no longer use, and

                              for which Plaintiffs expended an amount in excess of

                              $46,000,000.00 (Forty-Six Million Dollars).

              WHEREFORE, Plaintiffs MidAmerica C2L, Incorporated and Secure Energy,

      Inc. respectfully pray this honorable Court set this matter for trial by jury pursuant to

      Fed.R.Civ.P. 38(b); enter judgment against Defendant Siemens Energy, Inc. in a fair and

      reasonable amount in excess of $86,000,000.00 (Eighty-Six Million Dollars); award

      Plaintiffs their attorneys’ fees and costs; and grant such other and further relief that is just




                                                    11
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 12 of 35 PageID 10491




      and proper.

                                  COUNT III
            RESCISSION AND FRAUD BY MISPRESENTATION OR OMISSION

             Plaintiffs MidAmerica C2L Incorporated and Secure Energy, Inc., for Count

      III of their Complaint against Siemens Energy, Inc., state to the Court as follows:

             35.     Plaintiffs replead and incorporate by reference the allegations set forth in

      Paragraphs 1 through 34 of this Complaint as if the same were fully set forth herein.

             36.     Plaintiffs are entitled to rescind all the contracts referenced herein for any

      one or more of the following reasons:

                     a.     Siemens fraudulently induced Secure into entering into the

                            contracts;

                     b.     The parties were mutually mistaken concerning the Siemens

                            Equipment and Technology;

                     c.     There is a lack of consideration;

                     d.     Siemens made false representations regarding the Siemens

                            Equipment and Technology;

                     e.     There is an impossibility of performance of the contracts

                            referenced herein; and/or

                     f.     Material repudiation of the contracts by Siemens in exiting the

                            gasification business.

             37.     All of the above bases of rescission of the contracts between Secure and

      Siemens are based upon a series of events and conduct on the part of Siemens that began

      prior to the execution of the 2007 Contract and continued through execution of the 2012



                                                   12
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 13 of 35 PageID 10492




      Contract, as described herein.

                                       Prior to 2007 Contract

             38.     When Plaintiffs negotiated the 2007 Contracts with Siemens, Siemens

      agents Rolf Ruesseler and Harry Morehead represented to Secure’s agents, Lars Scott and

      Jack Kenny, that Secure was purchasing a mature technology and that Siemens had in

      operation, over a 20-year period, a gasification system based upon proven technology on

      a smaller scale in a plant located in Schwarze Pumpe, Germany.

             39.     Siemens represented that all of the equipment Secure was purchasing was

      derived from the proven technology at the Schwarze Pumpe facility in Germany, that

      Siemens had scaled-up the 200 MWth equipment at Schwarze Pumpe to create a 500

      MWth gasifier, and that all of the equipment, including the burners, were tested,

      demonstrated, used on a commercial scale, and proven to operate properly.

             40.     Siemens’ representations were false. Siemens employed a completely new

      and novel design of the gasification burner developed in Freiberg, Germany in 2006, that

      had never been tested, demonstrated, or used on a commercial scale, and the burner

      developed at Freiberg proved to be unreliable.

             41.     The four burners purchased by Secure are a major component of the entire

      gasification system, and Siemens represented that its burners were a proven technology

      that had already been utilized on a commercial basis. In fact, the burners had never been

      used on a commercial basis for the Technology and were completely different than the

      burners used at Schwarze Pumpe.

             42.     Siemens’ representatives, Rolf Ruesseler, George Lamonettin, and Harry




                                                  13
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 14 of 35 PageID 10493




      Morehead, repeatedly represented to Secure’s representatives, prior to the 2007 purchase

      of Equipment, that all of the Equipment had been used on a commercial scale and the

      Equipment and Technology was proven to perform properly. Attached hereto as Exhibit

      106 and incorporated herein by reference, is a true and accurate copy of a presentation

      made by Siemens on or about June 6, 2007, with Secure’s representatives Jack Kenny

      and Lars Scott in attendance, which provides that the Equipment and Technology were

      used on a commercial scale and a proven technology.

             43.     Siemens’ misrepresentations were a material inducement to Secure in

      entering into contracts with Siemens, and Secure relied upon those misrepresentations.

             44.     The burners that, starting in 2006, Siemens represented to Secure as being

      commercially proven, scaled-up burners from its Schwarze Pumpe facility, never

      operated properly at the Chinese plant.

             45.     Siemens developed five generations of burners over a three- or four-year

      period on the Chinese project, in an attempt to manufacture a commercially operational

      burner, but each generation failed. Ultimately, the owners of the Chinese plant had a

      Chinese firm design and manufacture new burners (the “711 burners”) in order for the

      plant to operate effectively. To this day, Siemens has yet to develop and place into

      commercial operation a burner that can effectively operate Siemens’ 500 MWth

      gasification technology. Moreover, Siemens never informed Secure of the extent of the

      design defects in the burners sold to Secure or the fact that Siemens did not have a 500

      MWth burner in commercial operation.

             46.     Also, as set forth below, prior to the execution of the 2007 Contract, and




                                                  14
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 15 of 35 PageID 10494




      thereafter, the parties were mutually mistaken that the Siemens Technology could

      properly perform as it was intended to be used by Secure and in accordance with the

      performance representations and guarantees Siemens made to Secure, though in reality

      the Siemens Equipment and Technology purchased by and delivered to Secure was not,

      and still is not capable of performing as intended and meeting Siemens’ performance

      representations and guarantees.

                   From Execution of 2007 Contract to Execution of 2010 Contract

             47.      Prior to the execution of the 2007 Contract and through the time of

      execution of the 2010 Contract, the parties were mutually mistaken that the Equipment

      and Technology, as purchased, would work as it was intended to be used by Secure.

             48.      At the time of execution of the 2007 and 2010 Contracts, the parties

      believed that the gasification Equipment and Technology purchased by Secure could be

      used consistent with the terms and conditions of the agreement to enable Secure to

      manufacture the desired raw syngas. The parties were mutually mistaken that Siemens

      could substantially perform the material requirements contained in the agreement, thus

      representing a complete lack of consideration for the purchase price paid by Secure. It

      was and is impossible for the Siemens Equipment and Technology purchased by Secure

      to meet the necessary threshold requirements in the agreements because of, inter alia, the

      following defects in the Siemens Equipment and Technology:

                      a.     The burners to the gasifiers are defective as evidenced by the fact

                             that the Chinese project had the identical gasification equipment

                             and experienced damage to the cooling screen after approximately




                                                  15
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 16 of 35 PageID 10495




                        twenty (20) hours of initial operation; Siemens has never been able

                        to commercially employ its burners in a 500 MWth coal

                        gasification project, even after re-engineering at least five (5)

                        generations of burners during a three- to four-year period. As of

                        today, Siemens does not have a commercially designed and

                        manufactured burner that could be used in Secure’s Gasification

                        project and Siemens is unable to commercially design and

                        manufacture such a burner because it has ceased all operations

                        relating to coal gasification and has exited the coal gasification

                        business. The Chinese ultimately employed their own patented

                        burners developed by a Chinese design firm;

                  b.    The gasifiers are defective in that, inter alia, the raw gas outlet

                        (syngas) and the black water outlet were defectively designed to be

                        only .5 meters (50 centimeters) apart, resulting in black water

                        discharge liquid rising above the level of the raw syngas outlet,

                        thereby preventing raw syngas from exiting the gasifier;

                  c.    The quench section of the gasifiers is not designed to allow for

                        sufficient removal of particulate matter from the raw syngas, and

                        Siemens subsequently increased the length of the gasifier from

                        5,034 millimeters to 5,210 millimeters and increased the diameter

                        of the gasifier from 2,590 millimeters to 2,745 millimeters. The

                        gasifier needs to be completely redesigned and replaced;




                                              16
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 17 of 35 PageID 10496




                  d.    The raw gas cleaning system is defective and needs to be

                        redesigned and replaced;

                  e.    The coal feeding system is defective and requires substantial

                        modification in order to operate based upon the modifications that

                        proved necessary in the Chinese project utilizing the same coal

                        feeding system;

                  f.    The fuel measurement system developed by Siemens could not

                        operate in the Chinese project and the Chinese used a different fuel

                        measurement system in order to allow the gasifiers to operate. To

                        this date, Siemens has not commercially designed and

                        manufactured a fuel measurement system for the gasification

                        Technology purchased by Secure;

                  g.    The cooling screens had improper thermal protection, necessitating

                        the removal and replacement of the original studs and ramming

                        mass in order to operate the Chinese gasifiers;

                  h.    The design of the gasifiers is defective in that the granulated slag

                        produced as a result of the gasification process was not properly

                        exiting the gasifier quench section;

                  i.    The granulated slag produced as a result of the gasification process

                        was environmentally hazardous in that Siemens represented to

                        Plaintiffs that it would contain vitrified, non-leachable slag

                        Plaintiffs intended to sell for use in road construction; however, the




                                              17
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 18 of 35 PageID 10497




                             slag contained unreacted carbon, would leach hazardous materials

                             into the environment, and Plaintiffs would need to pay to dispose

                             of it in a regulated landfill; and

                     j.      The BEDP Secure purchased from Siemens needed to be

                             completely reengineered.

             49.     Prior to the execution of the 2010 Contract, Siemens was also aware that

      the burners for the gasifiers installed at the Chinese plant had failed.

             50.     When Jack Kenny and Lars Scott asked Siemens agents Ruesseler and

      Morehead, prior to execution of the 2010 Contract, about the status of the Chinese

      project, both Ruesseler and Morehead represented to Kenny and Scott that Siemens was

      ahead of schedule and the Siemens technology was performing better than expected.

             51.     The statements of Ruesseler and Morehead were false in that there were

      already problems at the Chinese project, including the failure of Siemens’ burners.

      Siemens had an obligation to advise Secure about burner failures as the burners for the

      Chinese project were identical to those sold to Secure.

             52.     Siemens knew or intended that Secure would rely on these

      misrepresentations, which Secure reasonably did. These representations were material

      and induced Secure to enter into the 2010 Contract, and later the 2012 Contract.

             53.     In addition to the foregoing, after execution of the 2007 Contracts but

      prior to the delivery of the gasification equipment to Secure, Siemens determined in 2008

      that the pins attached to the cooling screens inside the gasifiers that were being sent to

      Chinese project were too short and were thereby defective. Instead of manufacturing new




                                                    18
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 19 of 35 PageID 10498




      cooling screens for the Chinese gasifiers with pins that were the correct size, Siemens

      took the cooling screens being manufactured for Secure with correct-sized pins and

      switched them to the Chinese project. Thereafter, Siemens intentionally installed the

      cooling screens with defective pins that were too short in Secure’s gasifiers, and shipped

      the defective gasifiers to Secure. Siemens knew that the gasifiers being shipped to Secure

      were defective at the time they were shipped to Secure.

             54.      Siemens never notified Secure that it intentionally shipped defective

      gasifiers to Secure.

             55.      Secure had no way of knowing that the gasifiers were defective. The

      defective pins are encapsulated within the gasifiers shipped to Secure.

                   From Execution of 2010 Contract to Execution of 2012 Contract

             56.      After the 2010 Contact was executed, Secure repeatedly requested

      information regarding the Chinese project, such as the project’s progress, how the

      equipment was functioning, and the output of syngas at the Chinese facility because the

      Chinese facility was the only other project in the world using the technology and

      equipment on a commercial basis. During multiple conversations Harry Morehead,

      George Lamonettin, and Rolf Ruesseler, repeatedly told Secure’s representatives that the

      Chinese project was progressing better than expected, and in fact so well that Siemens

      already met its performance guarantees in September 2011. Attached hereto as Exhibit

      29 and incorporated herein by reference, is a true and accurate copy of a presentation in

      which Siemens represented to Secure and other potential purchasers that its gasification

      equipment achieved the performance guarantees at the Chinese plant as of September




                                                   19
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 20 of 35 PageID 10499




      2011.

              57.    The foregoing representations were false and material. Attached hereto as

      Exhibit 30 and incorporated herein by reference, is a true and accurate copy of the

      monthly executive report for the period ending September 30, 2011, indicating that

      Siemens had not obtained a Provisional Acceptance Certificate for the Chinese project.

              58.    Siemens did not receive even a Provisional Acceptance Certificate, much

      less a complete Performance Acceptance Certificate from the Chinese until about July 10,

      2013, nearly two years after Siemens represented it achieved performance guarantees in

      China. See Exhibit 47, attached hereto and incorporated herein by reference. This

      “Provisional” Acceptance Certificate states that Siemens met some of its guarantees at

      this time but further specified numerous equipment failures and engineering defects

      experienced as late as July 2013.

              59.    Siemens not only failed to meet its performance guarantees, but on March

      12, 2012, prior to the execution of the 2012 Contract, the owners of the Chinese plant

      submitted 31 claims to Siemens for defective equipment and design of its gasification

      technology, in an amount in excess of € 53,000,000 (Fifty-Three Million Euros).

              60.    Additionally, the following events took place at the Chinese plant prior to

      the execution of the 2012 Contract:

                     a.     During the commissioning process in the last three months of

                            2010, the Siemens Monthly Executive Report (a true and accurate

                            copy of which is attached hereto and incorporated herein as

                            Exhibit 28) provides that the cooling screen in the Chinese




                                                  20
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 21 of 35 PageID 10500




                        project’s gasifier number 3 had to be repaired, that a burner had to

                        be repaired, that damage to the pilot burner was detected, and that

                        Siemens needed to modify its burner design;

                  b.    The repair of 59 filter candles was undertaken in October 2010

                        (Exhibit 28);

                  c.    In January 2011, it was determined that the quench nozzles on

                        gasifiers 4 and 5 were damaged (See Exhibit 28-3, attached hereto

                        and incorporated herein by reference);

                  d.    In January 2011, Siemens determined that the ramming mass on

                        the Chinese gasifiers did not meet the requirements for operation

                        and had to be redesigned and replaced because of the risk of

                        damaging the cooling screens. (See Exhibit 28-4, attached hereto

                        and incorporated herein by reference);

                  e.    In October 2011, the Chinese project had an urgent problem with

                        the raw gas cleaning efficiency that Siemens attempted to resolve

                        (See Exhibit 29-3, attached hereto and incorporated herein by

                        reference);

                  f.    In March 2012, SFGT had a liaison meeting in Beijing to address

                        problems with the gasifier related to, among other things, quench

                        level control. As a result of this meeting SFGT changed the

                        dimensions of the gasifier quench section, modified the design of

                        the raw gas cover, and relocated the raw gas outlet (See Exhibit




                                             21
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 22 of 35 PageID 10501




                              33, attached hereto and incorporated herein by reference);

                       g.     In June 2012, SNCG, the owner of the Chinese project plant,

                              notified SFGT that the entire gasification plant was in the process

                              of general overhaul (See Exhibit 35, attached hereto and

                              incorporated herein by reference) and indicated that Siemens had

                              not provided a burner that would make the plant operational; and

                       h.     On July 5, 2012, SFGT held an “NCPP Workshop” to address

                              issues with the burner swirl angle, to attempt to advance the third

                              generation of the Siemens burner in order to allow the Chinese

                              project to operate, and dealt with numerous other problems such as

                              poor slag quality and raw dust content.

             61.       None of the improvements, modifications, and/or developments to the

      Siemens 500 MWth gasifier resulting from the events described in Paragraph 60 were

      ever provided or disclosed to Secure prior to Siemens inducing Secure to enter into the

      2012 Contract.

             62.       The equipment did not operate as Siemens represented to Secure and the

      material defects in Siemens’ gasification Equipment and Technology were known to

      Siemens as early as October 2010, when identical equipment and related technology at

      the Chinese plant had to be completely shut down and redesigned by the Chinese after

      only 20 hours of operation during the plant’s commissioning phase.

             63.       Additionally, Siemens knew there were material problems with its

      burners, as it initiated a burner modification program in November 2009.




                                                   22
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 23 of 35 PageID 10502




             64.     Siemens did not disclose to Secure the burner problem Siemens was

      experiencing in January 2010, or when Siemens was negotiating the Completion

      Agreement and License and Service Agreement that culminated the execution of the

      Agreements on March 31, 2010.

             65.     Siemens had contractual duties in the 2007, 2010, and 2012 agreements to

      disclose to Plaintiffs all necessary modifications to the Equipment, but failed to do so.

             66.     Moreover, even if Siemens did not have such a contractual duty, as set

      forth in the preceding Paragraph, once it disclosed information regarding the Chinese

      project, it owed a duty to Plaintiffs to fully disclose the truth concerning the extent of the

      defects in the Equipment. To date, Siemens has only indicated to Secure that in order to

      optimize the Technology there would be minor modifications to the Equipment, but that

      the minor changes would be offset financially by the corresponding deduction in some

      other Equipment.

             67.     Siemens’ representations, as set forth in the preceding Paragraph, were

      false because Siemens knew that without completely altering or replacing the Siemens

      Equipment and Technology purchased by Secure, it would be impossible for Secure to

      operate its plant as the parties intended.

             68.     Moreover, before executing the 2012 Contract, Siemens never informed

      Secure of the defects in the Siemens gasification Equipment and Technology provided to

      Secure or that the Siemens Equipment and Technology purchased by Secure could not be

      commercially used without being replaced.

             69.     Siemens knew that Secure would rely upon Siemens’ misrepresentations,




                                                    23
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 24 of 35 PageID 10503




      and Secure relied upon said misrepresentations.

             70.     Based upon Plaintiffs’ relationship with Siemens and Siemens’

      engineering capabilities, financial capacity, and materially false representations that

      Siemens had the most advanced, commercially proven Equipment and Technology that

      met its performance guarantees at the Chinese plant in September 2011, Plaintiffs were

      induced to enter into a new 2012 License Agreement, which unlike the prior agreements,

      contained no Equipment or Technology warranties.

                                  Since Execution of 2012 Contract

             71.     In order to make the Siemens equipment and technology operate in the

      Chinese plant, the Chinese made 85 changes to the equipment and technology because

      Siemens was unable to propose the necessary modifications to make the equipment and

      technology perform properly. The Chinese applied for and were granted 17 utility patents

      for the changes they made to the Siemens equipment and technology.

             72.     In December 2012, Siemens was instructed to leave the Chinese project

      and thus had access to neither plant operations nor operating data for an extended period

      of time.

             73.     Although Siemens is aware that changes were made at the Chinese project,

      Siemens does not have access to the changes made by the Chinese, and is unaware of

      many of the alterations and modifications the Chinese made to the Siemens equipment

      and technology in order for it to function. Moreover, Siemens neither advised Plaintiffs

      of the need for or the existence of these changes, nor of its inability to provide the

      technology modifications the Chinese were forced to employ in order to make the




                                                   24
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 25 of 35 PageID 10504




      Siemens equipment operate as intended. Siemens also did not have access to any of the

      Chinese patents.

             74.     Siemens had demonstrably superior knowledge of the defects in the

      Siemens equipment and technology at the Chinese plant in that Siemens was a joint

      venture partner with and providing Technical Field Assistance and engineering to the

      Chinese company that developed that plant. At no time did Siemens notify Secure of the

      extent of the material defects in the Siemens equipment and technology and the BEDP.

             75.     The existence of the defects in the Siemens equipment and technology

      were not within the fair and reasonable reach of Secure. In fact, Siemens misrepresented

      to the public and to Secure that Siemens met all of the performance guarantees on the

      Chinese project by September 2011.

             76.     Secure was unable to discover the existence of the defects in the

      equipment and technology in spite of its reasonable diligence in questioning Siemens

      about the progress of the Chinese project.

             77.     Siemens had ongoing duties to disclose to Secure the existence of defects

      discovered in a plant using equipment and technology identical to that sold to Secure, and

      the existence of modifications thereto, but failed to do so.

             78.     Moreover, once Siemens spoke and made representations to Secure about

      the Siemens equipment and technology operating in the Chinese plant, it had a duty to

      Secure to speak the whole truth, not selective half-truths.

             79.     Siemens’ failure to disclose the discovery and existence of said material

      design defects constitutes fraudulent inducement, misrepresentation by silence and/or




                                                   25
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 26 of 35 PageID 10505




      omission, and fraudulent concealment.

             80.     In making these representations, Siemens intended that Secure rely on the

      truth of the representations.

             81.     Secure did not become aware of the material design defects or the

      problems experienced at the Chinese project until March 2016.

             82.     In or about 2017, despite its position that it would maintain its obligations

      to Secure under the contracts, Siemens exited the coal gasification business and shuttered

      its fuel gasification division (SFGT), including the closure and sale of its facility in

      Freiberg, Germany.

             83.     As a result of Siemens’ exit from the fuel gasification business, in addition

      to the other reasons stated herein, Siemens is materially unable to meet, and has

      repudiated, its obligations under the contracts to provide Secure with the necessary

      technology, equipment, engineering, training, and technical field assistance necessary for

      Secure’s project.

             84.     As described above, because of Siemens’ fraud, either by active

      misrepresentation or by omission, Siemens induced Secure to enter into the 2007, 2010,

      and 2012 Contracts, as well as the initial and continuing mutual mistake of the parties,

      the impossibility of performance, repudiation, and lack of consideration, Secure has the

      right to rescind the 2007, 2010, and 2012 Contracts and return the parties to their

      positions prior to the 2007 Contract.

             85.     On February 11, 2016, Secure notified Siemens of its intent to rescind the

      2007, 2010, and 2012 Contracts. In a subsequent meeting with Siemens on March 2,




                                                    26
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 27 of 35 PageID 10506




      2016, Secure requested that the contracts referenced herein be rescinded and that the

      Siemens Equipment and Technology be returned to Siemens.

             86.     Siemens refused to rescind the 2007, 2010, and 2012 Contracts.

             87.     As a direct and proximate result of its reliance upon Siemens’

      misrepresentations, the mutual mistake of the parties, lack of consideration, and

      impossibility of performance, Secure has been damaged in the following respects:

                     a.     The two 500 MWth coal gasifiers, related Equipment and BEDP

                            purchased under the 2007 Memorandum of Understanding and the

                            2007 Contract can no longer be incorporated into any gasification

                            plant and have, therefore, decreased in value from the

                            $40,526,967.00 (Forty Million, Five Hundred Twenty-Six

                            Thousand, Nine Hundred Sixty-Seven Dollars) paid to $0.00 (Zero

                            Dollars); and

                     b.     Plaintiffs have been forced to abandon the design and engineering

                            of the West Paducah plant, which was based upon Siemens

                            Equipment and Technology that Secure can no longer use, and for

                            which Secure expended an amount in excess of $46,000,000.00

                            (Forty-Six Million Dollars), which does not include the amount

                            paid to Siemens.

             88.     Siemens’ conduct, as described above, was outrageous and exhibited a

      willful and wanton disregard for Plaintiffs’ rights, thereby warranting the imposition of

      punitive damages in order to punish Siemens and to deter like conduct on the part of




                                                  27
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 28 of 35 PageID 10507




      others in the future.

              89.     Secure has no adequate remedy at law.

              90.     Secure is entitled to prejudgment interest.

              WHEREFORE, Plaintiffs MidAmerica C2L, Incorporated and Secure Energy,

      Inc. respectfully pray this honorable Court enter judgment granting rescission of the

      2007, 2010, and 2012 Contracts in favor of Plaintiffs; awarding damages against Siemens

      Energy, Inc. in a fair and reasonable amount in excess of $86,000,000.00; awarding

      Plaintiffs punitive damages in an amount sufficient to punish Siemens and to deter like

      conduct on the part of others in the future; awarding Plaintiffs prejudgment interest on all

      monies to be reimbursed by Siemens; awarding Plaintiffs their attorneys’ fees and costs;

      and granting such other and further relief that is just and proper.

                                              COUNT IV
                                               FRAUD

              Plaintiffs MidAmerica C2L Incorporated and Secure Energy, Inc., for Count

      IV of their Complaint against Siemens Energy, Inc., state to the Court as follows:

              91.     Plaintiffs replead and incorporate by reference the allegations set forth in

      Paragraphs 1 through 90 of this Complaint as if the same were fully set forth herein.

              92.     On or about March 31, 2010, Plaintiffs and Siemens executed a contract

      entitled “Completion Agreement between Siemens Energy, Inc. and Secure Energy,

      Inc.,” (“the 2010 Completion Agreement,” attached hereto as Exhibit 3 and incorporated

      herein by reference).

              93.     Siemens made fraudulent representations to Plaintiffs to induce Plaintiffs

      to execute the 2010 Completion Agreement.



                                                   28
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 29 of 35 PageID 10508




             94.     At the time they executed the 2010 Completion Agreement, Siemens and

      its agents represented to Plaintiffs that all Equipment purchased from Siemens by

      Plaintiffs would be workmanlike and fully-delivered.

             95.     Siemens’ and its agents’ representations to Plaintiffs were false in that as

      early as November 2009, Siemens was already engaged in a burner modification

      program, and prior to delivery of the Equipment to Plaintiffs, Siemens intentionally

      substituted defective equipment manufactured for the Chinese project with non-defective

      equipment manufactured for Secure and installed the defective equipment in the

      Equipment delivered to Secure.

             96.     Siemens’ false representations regarding the full delivery of workmanlike

      Equipment to Plaintiffs were material in that Plaintiffs would not have entered into any

      contracts with Siemens had they known that, in exchange for tens of millions of dollars,

      Siemens would provide Plaintiffs with defective Equipment that could not be used for its

      intended purpose.

             97.     At the time Siemens and its agents made the above-referenced false

      representations to Plaintiffs, they knew those representations were false or were ignorant

      of the truth in that, for example, prior to delivery of the Equipment to Plaintiffs, Siemens

      substituted defective equipment manufactured for the Chinese project with non-defective

      equipment manufactured for Secure, and installed defective equipment in the Equipment

      delivered to Secure.

             98.     Siemens and its agents intended that their false representations would be

      acted upon by Plaintiffs in the manner reasonably contemplated, in that their false




                                                   29
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 30 of 35 PageID 10509




      representations were intended to entice Plaintiffs to enter into contracts with Siemens for

      the purchase of tens of millions of dollars of Siemens Equipment and Technology and

      enter into a license agreement with Siemens.

             99.     Plaintiffs were ignorant of the falsity of Siemens’ and its agents’

      representations regarding the full delivery of workmanlike Equipment to Plaintiffs in that,

      for example, they were unaware that Siemens had, as early as 2009, already engaged in a

      burner modification program, and prior to delivery of the Equipment to Plaintiffs,

      Siemens intentionally substituted defective equipment manufactured for the Chinese

      project with non-defective equipment manufactured for Secure and installed the defective

      equipment in the Equipment delivered to Secure.

             100.    Plaintiffs relied on the truth of Siemens’ and its agents’ representations

      regarding the full delivery of workmanlike Equipment to Plaintiffs, as evidenced by their

      entry into the 2010 Completion Agreement, the 2010 Contract, and subsequent

      agreements with Siemens in 2012.

             101.    Plaintiffs had a right to rely upon Siemens’ representations regarding the

      full delivery of workmanlike Equipment to Plaintiffs because the parties were engaged in

      negotiations for Plaintiffs’ purchase of Siemens Equipment and Technology for the

      purpose of developing an industrial facility to convert coal into chemicals. Plaintiffs

      expended enormous sums of money-tens of millions of dollars-for Siemens Equipment

      and Technology and deserved to receive in exchange equipment matching the

      specifications for which they paid. Additionally, Plaintiffs always negotiated with

      Siemens and its agents in good faith and had every right to expect that Siemens would do




                                                   30
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 31 of 35 PageID 10510




      the same.

              102.    As a direct and proximate result of Plaintiffs’ reliance upon Siemens’ and

      its agents’ fraudulent representations regarding the full delivery of workmanlike

      Equipment to Plaintiffs, Plaintiffs were injured in that they entered into the 2010

      Completion Agreement and paid Siemens tens of millions of dollars for Equipment and

      Technology that was not fabricated according to the agreed-upon specifications and

      cannot safely be used for its intended purpose.

              103.    Siemens’ fraudulent actions took place prior to the execution of the 2010

      Completion Agreement, as set forth herein.

              104.    As a result of Siemens’ fraudulent actions described herein, Plaintiffs are

      entitled to a declaration that the 2010 Completion Agreement is null and void.

              105.    Siemens’ conduct, as described above, was outrageous and exhibited a

      willful and wanton disregard for Plaintiffs’ rights, thereby warranting the imposition of

      punitive damages in order to punish Siemens and to deter like conduct on the part of

      others in the future.

              106.    Plaintiffs are entitled to prejudgment interest on all monies to be

      reimbursed by Siemens.

              WHEREFORE, Plaintiffs MidAmerica C2L, Incorporated and Secure Energy,

      Inc. respectfully pray this honorable Court set this matter for trial by jury pursuant to

      Fed.R.Civ.P. 38(b); enter judgment in favor of Plaintiffs, declaring the 2010 Completion

      Agreement between the parties hereto null and void; awarding damages against Siemens

      Energy, Inc. in a fair and reasonable amount in excess of $86,000,000.00 (Eighty-Six




                                                   31
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 32 of 35 PageID 10511




      Million Dollars); awarding Plaintiffs punitive damages in an amount sufficient to punish

      Siemens and to deter like conduct on the part of others in the future; awarding Plaintiffs

      prejudgment interest on all monies to be reimbursed by Siemens; awarding Plaintiffs their

      attorneys’ fees and costs; and granting such other and further relief that is just and proper.

                                          COUNT V
                                   FRAUDULENT INDUCEMENT

             Plaintiffs MidAmerica C2L Incorporated and Secure Energy, Inc., for Count

      V of their Complaint against Siemens Energy, Inc., state to the Court as follows:

             107.    Plaintiffs replead and incorporate by reference the allegations set forth in

      Paragraphs 1 through 106 of this Complaint as if the same were fully set forth herein.

             108.    Siemens defrauded Secure into entering into the 2007, 2010, and 2012

      Contracts.

             109.    Plaintiffs are entitled to prejudgment interest on all monies to be

      reimbursed by Siemens.

             WHEREFORE, Plaintiffs MidAmerica C2L, Incorporated and Secure Energy,

      Inc. respectfully pray this honorable Court set this matter for trial by jury pursuant to

      Fed.R.Civ.P. 38(b); enter judgment against Siemens Energy, Inc. for fraudulently

      inducing Plaintiffs to enter into the 2007, 2010, and 2012 Contracts; award Plaintiffs

      damages in a fair and reasonable amount in excess of $86,000,000.00; award Plaintiffs

      punitive damages in an amount sufficient to punish Siemens and to deter like conduct on

      the part of others in the future; award Plaintiffs their attorneys’ fees and costs; and grant

      such other and further relief that is just and proper.




                                                    32
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 33 of 35 PageID 10512




                               COUNT VI
          FRUADULENT INDUCEMENT TO ENTER INTO THE 2012 CONTRACT

             Plaintiffs MidAmerica C2L Incorporated and Secure Energy, Inc., for Count

      V of their Complaint against Siemens Energy, Inc., state to the Court as follows:

             110.    Plaintiffs replead and incorporate by reference the allegations set forth in

      Paragraphs 1 through 109 of this Complaint as if the same were fully set forth herein.

             111.    Siemens fraudulently induced Plaintiffs to enter into the 2012 Contract,

      which did not contain the Equipment and Technology warranties.

             112.    As a direct result of Siemens’ fraud as described herein, Plaintiffs have

      been damaged by being unable to enforce the Siemens Equipment and Technology

      warranties.

             113.    Plaintiffs paid Siemens $40,500,000.00 (Forty Million, Five Hundred

      Thousand Dollars) for the Equipment and Technology.

             114.    From July 2012, when Plaintiffs signed the 2012 Contract, through about

      the first quarter of 2016, Plaintiffs spent $16,000,000.00 (Sixteen Million Dollars) in

      furtherance of trying to develop the project.

             WHEREFORE, Plaintiffs MidAmerica C2L, Incorporated and Secure Energy,

      Inc. respectfully pray this honorable Court set this matter for trial by jury pursuant to

      Fed.R.Civ.P. 38(b); enter judgment against Defendant Siemens Energy, Inc. to pay the

      value of the warranties, or an amount in excess of $56,500,000.00 (Fifty-Six Million,

      Five Hundred Thousand Dollars), for all expenditures Plaintiffs made to purchase

      Siemens Equipment and Technology and to develop the project after July, 2012, after

      Siemens became aware of its defective Equipment and Technology; awarding Plaintiffs



                                                      33
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 34 of 35 PageID 10513




      prejudgment interest on all monies to be reimbursed by Siemens; award Plaintiffs their

      attorneys’ fees and costs; and grant such other and further relief that is just and proper.

                                                    Respectfully submitted,
                                                    DANNA MCKITRICK, P.C.

      Date: October 25, 2019              BY:        /s/ Robert L. Devereux
                                                    Robert L. Devereux, pro hac vice
                                                    Jeffrey R. Schmitt, pro hac vice
                                                    Michael R. Cherba, pro hac vice
                                                    7701 Forsyth Blvd., Suite 800
                                                    St. Louis, Missouri 63105-3907
                                                    Telephone: (314) 726-1000
                                                    Facsimile: (314) 725-6592
                                                    E-Mail: rdevereux@dmfirm.com
                                                               jschmitt@dmfirm.com
                                                               mcherba@dmfirm.com

                                                    and

                                                    Walter A. Ketcham, Jr.
                                                    Florida Bar No. 156630
                                                    Grower, Ketcham, Eide, Telan & Meltz, P.A.
                                                    901 N. Lake Destiny Rd., Suite 450
                                                    Maitland, Florida 32751
                                                    Telephone: (407) 423-9545
                                                    Facsimile: (407) 425-7104
                                                    E-Mail: waketcham@growerketcham.com
                                                    ATTORNEYS FOR PLAINTIFFS




                                                   34
Case 6:17-cv-00171-PGB-LRH Document 212-1 Filed 10/25/19 Page 35 of 35 PageID 10514




                                  CERTIFICATE OF SERVICE

              The undersigned hereby certifies that, on the twenty-fifth day of October, 2019, a
      true and accurate copy of the foregoing was filed electronically with the Clerk of Court to
      be served by operation of the Court’s electronic filing system upon the following:

      Scott D. Baker                                   P. Alexander Quimby
      E-Mail: sbaker@reedsmith.com                     E-Mail: aquimby@bakerlaw.com
      James A. Daire                                   Robert W. Thielhelm
      E-Mail: jdaire@reedsmith.com                     E-Mail: rthielhelm@bakerlaw.com
      Jonah D. Mitchell                                Baker & Hostetler, LLP
      E-Mail: jmitchell@reedsmith.com                  2300 SunTrust Center
      William R. Overend                               200 South Orange Avenue
      E-Mail: woverend@reedsmith.com                   Post Office Box 112
      Christopher J. Pulido                            Orlando, FL 32802
      E-Mail: cpulido@reedsmith.com
      Reed Smith, LLP
      101 Second Street, Suite 1800
      San Francisco, CA 94105-3659

      ATTORNEYS FOR DEFENDANT
      SIEMENS ENERGY, INC.


                                                                /s/ Michael R. Cherba




                                                  35
